Citation Nr: 1801736	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  15-10 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for diabetes mellitus, secondary to hypertension


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1984 to August 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision for the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran underwent a hearing before the undersigned Veterans Law Judge in April 2016.



FINDINGS OF FACT

Resolving all reasonable doubt in the Veteran's favor, the Veteran's diabetes mellitus condition is etiologically related to the Veteran's service-connected hypertension


CONCLUSION OF LAW

The criteria to establish service connection for diabetes mellitus, on a secondary basis, are met.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that she is entitled to service connection for diabetes mellitus. For the forthcoming reasons, the Board finds service connection warranted.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 Vet. App. 21 (1993), and Tobin v. Derwinski, 2. Vet. App. 34 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran contends that she is entitled to service connection for diabetes mellitus. The record reveals that the Veteran suffers from diabetes mellitus related to hypertension, a service-connected condition. The Veteran's treating physician at the VA has submitted three extremely detailed letters explaining why she believes the diabetes mellitus is caused by the hypertension. Although there is negative nexus evidence of record, the Board finds that the positive evidence is approximately equivalent. Accordingly, the Veteran fulfills the criteria necessary for service connection on a secondary basis, and service connection is granted.






ORDER

Service connection for diabetes mellitus is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


